   Case 1:21-cv-01006-CBK Document 9 Filed 05/10/21 Page 1 of 2 PageID #: 29




                             UNITED STATES DISTRICT COURT                          FILED
                              DISTRICT OF SOUTH DAKOTA

                                    NORTHERN DIVISION


 MATTHEW C. KURTENBACH,
                                                               1:21-CV-01006-CBK
                       Plaintiff,
                                                                      ORDER
        vs.


SECURUS TECHNOLOGIES,

                       Defendant.


       Plaintiff filed a pro se complaint and an application to proceed without the
prepayment of fees. The application was granted and plaintiff was ordered to pay an initial
filing fee, which he paid.
        The Prison Litigation Reform Act requires the Court to conduct a preservice
review pursuant to 28 U.S.C. § 1915(e)(2)(B) prior to ordering service of the complaint.
The Court is required to dismiss a case filed without the prepayment of fees at any time if it
determines that the action(1)is frivolous or malicious,(ii) fails to state a claim on which
relief may be granted, or (iii) seeks monetary relief against a defendant who is immime
from such relief." Where a district court cannot exercise personal jurisdiction over the
defendant, a claim is properly dismissed under § 1915. Sanders v. United States. 760 F.2d
869, 871,872(8th Cir. 1985).
       Plaintiff claims that defendant Securus Technologies violated the Electronic
Communication Privacy Act(the "Wiretap Act"), 18 U.S.C. 2510-2520, by intercepting,
monitoring, or recording at least one call to his attomey. Kurtenbach further claims that
Securus Technologies violated the Federal Communications Act("FCA"),47 U.S.C. § 201,
by charging unjust and unreasonable fees for inmate telephone calls. Plaintiff has alleged
federal causes of action against the defendant. When a plaintiff is granted leave to file a
federal complaint without prepayment of fees, the district court orders the service of
process pursuant to 28 U.S.C. § 1915(d). Before this Court can exercise personal
jurisdiction over a defendant, there "must be a basis for the defendant's amenability to
service of summons." Omni Capital IntT. Ltd. v. Rudolf Wolff & Co.. 484 U.S. 97, 104,
108 S. Ct. 404, 409,98 L. Ed. 2d 415 (1987).
   Case 1:21-cv-01006-CBK Document 9 Filed 05/10/21 Page 2 of 2 PageID #: 30



        The records of the South Dakota Secretary of State, of which I take judicial notice,
show that Securus Technologies, LLC,is a Delaware corporation registered to do business
in South Dakota. Pursuant to Fed. R. Civ. P. 4(h)(1)(B), Securus Technologies is subject to
service of process, inter alia,"by delivering a copy of the summons and of the complaint to
... any other agent authorized by appointment or by law to receive service of process ...
Securus Technologies has a registered agent in South Dakota - CT Corporation System, 319
S. Coteau St., Pierre, South Dakota, 57501-3187 - for the receipt of service of process.
https://sosenterDrise.sd.gov /BusinessServices/Business/ FilingSearch.aspx. visited March
23, 2021. It appears that there is a basis for exercising personal jurisdiction over Securus
Technologies.
       Now,therefore,

       IT IS ORDERD:

       1. Plaintiffs application. Doc. 2, to proceed without the prepayment of fees is
granted.
       2. The Clerk of Court shall provide to plaintiff a summons and USM-285 form.
Plaintiff shall compete and return to the Clerk of Court the summons and USM-285 form.
Upon receipt of the completed summons and USM-285 forms, the Clerk of Court will issue
the summons.

       3. The United States Marshals Service shall serve a copy of the summons and
complaint upon the Securus Technologies, LLC, pursuant to Fed. R. Civ. P. 4(h)(1)(B). All
costs of service shall be advanced by the United States.
       4. In the event plaintiff makes a recovery under the complaint, plaintiff shall
reimburse the government for any filing and service fees that have been advanced.
       5. If the plaintiff fails to submit the USM-285 form as directed, this matter may be
dismissed for failure to prosecute.
       DATED this 30day of <^/M&021.
                                           BY THE COURT:




                                           CHARLES B. KORNMANN
                                           United States District Judge
